MARY'S OPINION HEADING                                           






                     NO. 12-05-00403-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

JOSE B. DE LA CERDA,                                  §     APPEAL FROM THE 87TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

BOYD DISTRIBUTION CENTER
AND OLYMPIA LEAR TECH,
APPELLEES                                                      §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This pro se in forma pauperis appeal is being dismissed for failure to comply with the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in the instant
case was signed on December 6, 2005.  On November 28, 2005, which was prior to the signing
of the judgment, Appellant filed a notice of appeal that failed to contain the information required
by Texas Rule of Appellate Procedure 25.1(e), i.e., a certificate of service showing service on
all parties to the trial court’s judgment.   
            On December 12, 2005, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rule 25.1(e). 
He was further notified that unless he filed an amended notice of appeal on or before January 11,
2006, the appeal would be referred to the court for dismissal.  See Tex. R. App. P. 42.3.   
            On December 16, 2005, Appellant filed an amended notice of appeal.  However,
Appellant failed to correct the defect.  Because Appellant has failed, after notice, to correct his
defective notice of appeal, the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3(c); Feist v. Berg, No. 12-04-0004-CV, 2004 WL
 
 
 
 
 252785, at *1 (Tex. App.–Feb. 11, 2004, pet. denied); Feist v. Hubert, 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied).
Opinion delivered January 18, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(PUBLISH)